— In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Klein, J.), dated February 25, 2011, which denied his objections to an order of the same court (Furman, S.M.), dated December 8, 2010, which, after a hearing, denied his motions for credits toward support arrears and an accounting of certain arrears, and to reopen the issue of paternity with respect to the parties’ two children.
Ordered that the order dated February 25, 2011, is affirmed, with costs.
*768The Family Court properly denied the father’s objections to the Support Magistrate’s order dated December 8, 2010. The testimony adduced at the hearing before the Support Magistrate did not establish that the father was denied proper credits against arrears (see Matter of Gleason v Gleason, 247 AD2d 384 [1998]). Contrary to the father’s contention, the documentary evidence submitted in support of his objections, allegedly establishing entitlement to credits against support arrears, was properly disregarded, since it was not offered at the hearing before the Support Magistrate (see Matter of Rzemieniewska-Bugnacki v Bugnacki, 51 AD3d 1029, 1030 [2008]; Matter of Williams v Williams, 37 AD3d 843 [2007]; Matter of Lahrs v Lahrs, 158 AD2d 944 [1990]; see also Matter of Niagara County Dept. of Social Servs. v Hueber, 89 AD3d 1440 [2011]).
The father’s remaining contentions either are without merit, refer to matter dehors the record, or are otherwise not properly before this Court. Skelos, J.P., Leventhal, Belen and Roman, JJ., concur.